Order entered January 10, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00967-CV

                        IN RE CREMONA BISTRO CORP., Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-11023-M

                                           ORDER
       Before the Court is relator’s August 15, 2016 Petition for Writ of Mandamus. The Court

requests that the Real Parties in Interest and Respondent file their responses to the petition, if

any, on or before February 1, 2017.


                                                   /s/ DOUGLAS S. LANG
                                                       JUSTICE

                                                      /